DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

In view of further search, arguments presented by Applicant (9MAR2022), claims amended by Applicant (9MAR2022) with further amendment by Examiner’s Amendment (below), Claims 1 – 9, 12 - 18, 22, 25, and 27  are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this Examiner's amendment was given via telephone with Aden R. DRAPER (Reg. No. 69,589) on 15MAR2022. 
This listing of claims replaces all prior versions and listings of (only) the Independent Claims 1, 25, and 27 in the application:

1. (Currently Amended) A method performed by an apparatus, said method comprising:
determining a representative of a size of a geofence based on one or more parameters, 
wherein 
at least one parameter of the one or more parameters is indicative of a location update interval associated with a mobile device and 
at least one other parameter of the one or more parameters is indicative of a speed of the mobile device, 
wherein said determining a representative of a size is based on a function,
wherein 
the location update interval indicated by the at least one parameter is an input to the function and 
the speed of the mobile device indicated by the at least one other parameter is an input to the function, 
wherein the size of the geofence is an output of the function, and 
wherein, at least in a predefined range:
the function is configured to increase with respect to the location update interval increasing if the speed is kept constant, and
the function is configured to increase with respect to the speed increasing if the location updated interval is kept constant.

25. (Currently Amended) A non-transitory computer readable storage medium in which computer program code is stored, the computer program code when executed by a processor causing at least one apparatus to:
determine a representative of a size of a geofence based on one or more parameters, 
wherein 
at least one parameter of the one or more parameters is indicative of a location update interval associated with a mobile device and 
at least one other parameter of the one or more parameters is indicative of a speed of the mobile device, 
wherein said determining a representative of a size is based on a function,
wherein 
the location update interval indicated by the at least one parameter is an input to the function and 
the speed of the mobile device indicated by the at least one other parameter is an input to the function, 
wherein the size of the geofence is an output of the function, and 
wherein, at least in a predefined range:
the function is configured to increase with respect to the location update interval increasing if the speed is kept constant, and
the function is configured to increase with respect to the speed increasing if the location updated interval is kept constant.

27. (Currently Amended) An apparatus, said apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause said apparatus at least to:
determine a representative of a size of a geofence based on one or more parameters, 
wherein 
at least one parameter of the one or more parameters is indicative of a location update interval associated with a mobile device and 
at least one other parameter of the one or more parameters is indicative of a speed of the mobile device, 
wherein said determining a representative of a size is based on a function, 
wherein 
the location update interval indicated by the at least one parameter is an input to the function and 
the speed of the mobile device indicated by the at least one other parameter is an input to the function, 
wherein the size of the geofence is an output of the function, and wherein, at least in a predefined range:
the function is configured to increase with respect to the location update interval increasing if the speed is kept constant, and
the function is configured to increase with respect to the speed increasing if the location updated interval is kept constant.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644